DETAILED ACTION
The following Office action concerns Patent Application Number 16/981,125.  Claims 1 and 3-5 are pending in the application.  Claim 4 has been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed December 9, 2021 has been entered.
The previous rejection of claim 5 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1, 3 and 5 under 35 USC 102 or 103 over Kuwajima et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected 35 U.S.C. § 103 as being unpatentable over Kuwajima (US 2007/0164260) in view of Sgriccia et al (US 2013/0248777) and Yamakawa et al (US 2006/0022173).

Kuwajima et al does not teach that the amount of silver-coated copper powder is 3-55 % by weight relative to the amount of conductive powder.
However, Sgriccia et al teaches a conductive paste composition comprising silver-coated copper powder and silver powder (par. 6).  The amount of silver-coated copper powder is 15-40 % by weight of the paste and the amount of silver powder is 30-65 % by weight of the paste (par. 6).  The corresponding amount of silver-coated copper powder is 19-57 % by weight relative to the total amount of conductive powder.  The paste has reduced silver content and reduced cost but maintains high electrical conductivity (par. 3, 44).  A person of ordinary skill in the art would have been motivated to combine the amount of silver-coated copper powder of Sgriccia et al with the conductive paste of Kuwajima et al in view of Yamakawa et al in 
Kuwajima et al does not teach that the paste further comprises silver powder having a size of 10 to 200 nm.
However, Yamakawa et al teaches a conductive paste comprising a mixture of silver powder having a size of 0.1-1 µm and silver powder having a size of 50 nm or less (par. 10, 12).  The amount of silver powder of size 50 nm or less is 1-50 % by weight (par. 10).  The mixture of particle sizes provides high packing density and improved conductivity (par. 10-11).
Kuwajima suggests including additional conductive powder of smaller size in the paste, but Kuwajima does not teach the actual size or amount of the additional conductive powder (par. 42).  Yamakawa et al teaches a conductive paste comprising a mixture of sizes of conductive powder in order to improve packing density and electrical conductivity.  A person of ordinary skill in the art would have been motivated to combine the silver powder of smaller size and amount thereof of Yamakawa et al with the conductive paste of Kuwajima in view of Sgriccia in order to obtain high packing density and improved conductivity.
Response to Arguments
The applicant argues that the particle sizes and amounts taught by Kuwajima cannot be modified because then they would be outside of the range taught by the reference.  However, a person of ordinary skill in the art would have been motivated to modify the particle sizes and amounts of Kuwajima et al to provide improved conductivity and lower silver content and reduced cost, as stated in the rejections above.  Therefore, the applicant’s argument is not persuasive.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 12, 2022